Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 26 recites, “the amount includes an amount of the one or more game tokens in the game token tray”. However indented claim 25 specifies that the amount is the amount of one or more game tokens at a player position (“for each of a plurality of player positions on the gaming table, a respective amount of the one or more game tokens”. The claim is indefinite because it is not clear how the amount can refer to the amount in the token tray and the amount at the player position. It appears that “the amount” in claim 26 refers to an amount of game tokens in the token tray. It is noted that the claim does not specify how the amount of game tokens in the token tray further limits the claimed game token management system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Soltys (US 2002/0042299).

25. Koyama discloses a game token management system (Fig. 1) comprising:
one or more game tokens (gaming chips 71 in Fig. 1) each having an individually identifiable unique ID (unique number specifying the game chip, paragraphs 43, 53-54); 
a gaming table on which a game is playable using the one or more game tokens (betting board 31 is a table on the surface of which the games chips are bet, paragraphs 31); 
a measurement device (bet information detection device 11 in Fig. 3 and cameras 3 in Fig. 1; paragraphs 38-47, 60); and 
a management control device (server 6 in Fig. 1); wherein:
the measuring device is configured to measure respective positions, types (placement and value of the chips, paragraphs 43, 52), and numbers of the one or more 
recognize, based on a measurement result obtained from the measurement device and for each of a plurality of player positions on the gaming table, a respective amount of the one or more game tokens (see above and paragraphs 43, 52, 55-56); either:
(1)    compare the respective amount at the time of a start of the game and the respective amount at the time of an end of the game, and determine whether the respective amount has changed (Koyama discloses that the server compares the current value of the gaming chips with the previous processing. The server compares the value of the chips with the previous processing and determines an increase or decrease in value of the game chips; paragraph 59. The time information stored in conjunction with information on the game chips indicates the time when the player bet game chips or when the player got a return; paragraphs 59. Player betting occurs at the start of the game, and player receiving a return occurs at the end of the game. Therefore the comparison is made from the time at the start and the time at the end in order to determine that the player received a return); or
(2)    compare the respective amount before an exchange of game tokens and bills and the respective amount after the exchange, and determine whether a change of the respective amount indicated by the comparison corresponds to the exchange (Claim requires (1) or (2). See above.); and

Koyama discloses the claimed invention but fails to teach a game token tray in which those of the one or more game tokens that are of a dealer are storable. Nevertheless it is implied or would have been obvious to one of ordinary skilled in the art. Dealer token trays are used to store token for the dealer. A dealer need tokens when a dealer operates a table wagering game in order to provide tokens to the dealer for game play and for payouts. A dealer token tray is used to store the dealer tokens. In an analogous art wagering games, Soltys discloses a game management system that monitors game play on a wagering table. Soltys discloses that the system comprises a token tray (36 in Fig. 9) to store one or more dealer tokens. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and incorporate a game token tray in order to provide the predictable result of storing dealer tokens.

26. Koyama in view of Soltys discloses the game token management system according to claim 25, wherein the amount includes an amount of the one or more game tokens in the game token tray (Soltys discloses amount or chips in the token tray. See Figs. 1. Soltys discloses that the counts and values of all chips in the chip tray is measured; paragraphs 90).


count a balance of a casino side on the gaming table based on a winning/losing result obtained from a winning/losing determination device (Chip tray monitoring provides a measure of the chip tray contents, i.e. counts and values of all chips in the chip tray continually, paragraphs 90-91);

compare the amount to be collected and an amount of the one or more game tokens collected by a dealer and placed in the game token tray, which latter amount is obtained from a dealer chip determination device (compare or check payout and losses with the changes in chip tray, paragraphs 106, 151, 155, step 27);
compare an amount of the one or more game tokens to be paid out by a casino and a decrease amount of the one or more game tokens in the game token tray after the dealer picks up and pays out from the one or more game tokens in the game token tray (calculate payout and losses and paragraphs 106, 151, 155, step 27).
display a match or a mismatch the display device according to the comparison (computer used to access information regarding the game surveillance, paragraphs 158).
It would have been obvious to one of ordinary skilled in the art to modify Koyama’s system and compare the amount to be collected and paid with the amount in the chip tray as claimed in order to provide the predictable result of verifying that the correct amount was collected and paid.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Soltys (US 2002/0042299) as applied to claim 27 above, and further in view of Gururajan (2005/0026680).




Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0233699) in view of Soltys (US 2002/0042299) as applied to claim 27 above, and further in view of Hoyt (US 2015/0312517)

29. Koyama in view of Soltys discloses the claimed invention but fails to teach that the management control device is configured to display the match and mismatch on the display device for each of the player positions of the gaming table. Nevertheless such modification would have been obvious to one of ordinary skilled in the art. In an analogous art wagering games, Hoyt discloses a table management system that monitors the game. Hoyt discloses display device that displays incorrect or abnormal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JASSON H YOO/           Primary Examiner, Art Unit 3715